—Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the verdict is not against the weight of the evi-
*826dence. Although “based on all the credible evidence a different finding would not have been unreasonable” (People v Bleakley, 69 NY2d 490, 495), there is no basis to conclude that the jury failed to give the evidence the weight it should be accorded. Great deference must be accorded the finder of fact, who has had the opportunity to hear the testimony and view the demeanor of the witnesses (see, People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, rearg denied 67 NY2d 758). (Appeal from Judgment of Monroe County Court, Bristol, J. — Robbery, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.